Citation Nr: 1600618	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  11-24 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1968 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2011, by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In July 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript is of record.  

In September 2014, the Board remanded the claim for additional development.


FINDING OF FACT

The Veteran has a current diagnosis of PTSD, which at least one VA medical provider has related to his claimed in-service stressors, and the evidentiary record corroborates his stressor that he was in fear of hostile military or terrorist activity while on active duty.

CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for PTSD.

Law and Analysis

The Veteran is seeking service connection for PTSD. He asserts as his stressors that he served as a radio operator on the USS GRIDLEY, which was a Navy Destroyer assigned to support and rescue, if needed, aircraft carriers and their pilots. 

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV).  38 C.F.R. § 3.304(f).  The Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV.  Cohen, supra.  According to the current criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, and the occurrence of a claimed stressor is an adjudicatory determination.  Id.  

Furthermore, the pertinent regulation provides that, if the evidence establishes that the veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1). 

On the other hand, in order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

However, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.

The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-5).  VA implemented DSM-5, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in September 2013.  Hence, DSM-IV is still the governing directive for this case.

In various statements submitted with his claim, the Veteran has asserted that while in-service he engaged in activities that caused him to be scared for his life and are the precipitating causes of his PTSD.  Specifically, he states that he was a guided missile radarman on the USS Gridley, which generally served as a plane guard having to go to downed pilots before the enemy reached them.  He stated that his ship was 20 miles from the coast of Viet Nam and described generalized fears of potential attacks from missiles that were ultimately intercepted by aircraft.  He also described being on constant alert and that he was "keyed up and scared all the time" despite not having to actually conduct any rescue missions or take any fire.  He had nightmares about what could happen and thought about the soldiers who were being injured.  
A February 2015 report from JSRRC documents that during the Veteran's service period on the USS GRIDLEY that the USS GRIDLEY served as support and rescue for two aircraft carriers in the Gulf of Tonkin, the USS KITTYHAWK and the USS MIDWAY.  Thus, the evidence corroborates the Veteran's reported stressor. Moreover, and more significantly, the record also contains evidence favorable to the claim in the form of a January 2015 VA medical opinion in which a VA psychologist diagnosed the Veteran with PTSD under both DSM-IV and DSM-5 criteria and related the diagnosis to the Veteran's reported stressor.  

The Board finds that the Veteran's claimed stressor of being under constant threat from missile attacks ostensibly fits the description of "fear of hostile military or terrorist activity."  Also, as has been noted, under the amended 38 C.F.R. § 3.304(f)(3), his lay testimony alone is sufficient to confirm the in-service stressors unless (1) there is clear and convincing evidence to the contrary or (2) the claimed stressor is inconsistent with the places, types and circumstances of the Veteran's service.  The Board finds that there is no clear and convincing evidence to contradict the Veteran's statements, and that it is consistent with the places, types, and circumstances of his service, as demonstrated by the corroborating JSRRC report.

Accordingly, based on the above, entitlement to service connection for PTSD is granted. 38 C.F.R. § 3.304(f) (2015). 


ORDER

Service connection for PTSD is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


